Citation Nr: 1136239	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome (IBS).

2.  Whether there was clear and unmistakable error (CUE) in a December 1984 rating decision denying service connection for vomiting and numbness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In February 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159(c) (2010).

As noted above, the Board remanded the Veteran's claims in February 2010 for further adjudicative action.  In remanding the claims, the Board noted that the RO had not adjudicated the Veteran's claim for CUE in the December 1984 rating decision prior to certifying the claim for an earlier effective date for IBS to the Board.  The Board also determined that the claim for an earlier effective date was inextricably intertwined with the claim for CUE, as a finding of CUE in the December 1984 rating decision would have a significant impact on the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that were a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board directed the RO to provide the Veteran with adequate notice as to the evidence needed to substantiate his CUE claim, adjudicate the issue of CUE in the December 1984 rating decision, and provide the Veteran an opportunity to file a timely Notice of Disagreement and perfect an appeal as to this issue.  See generally, Dingess/Hartman v. Nicholson, 19 Vet. ap. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Thereafter, following perfection of a CUE appeal, or the expiration of any applicable time period within which to perfect an appeal, the Board directed that the RO readjudicate the claim for an earlier effective date for IBS.

The claims file reflects that the RO adjudicated and denied the claim for CUE in a January 2011 rating decision.  In a January 2011 letter notifying the Veteran of this decision, the RO advised the Veteran that he had one year from the date of the notice letter to appeal the January 2011 rating decision.  Thus, the Veteran was given until January 2012 to appeal the January 2011 rating decision.  There is no indication from the claims file whether the Veteran was provided with additional notice as to the evidence necessary to substantiate his claim for CUE in conjunction with the adjudication of the claim.

Thereafter, the RO readjudicated the claim for an earlier effective date for service connection for IBS by way of a July 2011 Supplemental Statement of the Case.  The claims file was then returned to the Board for appellate review.  

Given the above, it is clear that the Veteran's claims file has been returned to the Board prematurely and that not all of the February 2010 Remand directives have been properly followed.  Specifically, the time period within which the Veteran is allowed to appeal the January 2011 rating decision for CUE has not yet expired.  The Board again highlights, and as advised in the January 2011 notice letter, that the Veteran has one year-until January 2012-to appeal the January 2011 rating decision.  Moreover, the February 2010 Remand directed that RO readjudicate the claim for an earlier effective only after the Veteran perfected an appeal as to the CUE claim or his time period to file such an appeal had expired.  Thus, the July 2011 SSOC that readjudicated the earlier effective date claim violates the February 2010 Remand.  

The Board notes that the February 2010 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand and VA regulations, the RO/AMC is required to provide the Veteran with the allowable time period within which to perfect an appeal as to his CUE claim.  Thereafter, and only when this time period has expired or following the perfection of an appeal, can the Veteran's claim for an earlier effective date be fully and fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with any additional VCAA notice with regard to his CUE claim.  See generally, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

2.  The RO/AMC shall again advise the Veteran and his representative of the procedures and time limits for filling a timely substantive appeal with regard to the claim for CUE in the December 1984 rating decision, which denied service connection for vomiting and numbness.  

3.  The RO/AMC shall provide the Veteran adequate time to file a Notice of Disagreement with respect to the January 2011 rating decision, specifically until January 2012.  If a timely Notice of Disagreement is filed, the RO/AMC shall issue an appropriate Statement of the Case that addresses all relevant evidence and informs the Veteran of the pertinent laws and regulations.  Thereafter, the RO/AMC shall allow the Veteran the appropriate time period within which to perfect an appeal.

4.  After completion of the above directives and the perfection of a CUE appeal, or the expiration of any applicable time period within which to perfect an appeal, the RO/AMC shall readjudicate the issue of entitlement to an earlier effective date for the grant of service connection for IBS.  If the claims remains denied, the RO/AMC shall provide Veteran and his representative with an appropriate Supplemental Statement of the Case and allowed an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


